Judgment of the Supreme Court, Kings County, rendered January 29, 1968, affirmed, with costs. No opinion. Defendants’ notice of cross appeal states that they appeal from the “portion of the judgment dismissing the counterclaims ”, Said cross appeal is dismissed, without costs. The judgment makes no mention of a dismissal of the counterclaims. However, were we to consider defendants’ contentions as to this on the merits, we would be inclined to affirm a dismissal of the counterclaims. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.